Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BIPOLAR PLATE WHICH HAS REACTANT GAS CHANNELS WITH VARIABLE CROSS-SECTIONAL AREAS, FUEL CELL STACK, AND VEHICLE COMPRISING SUCH A FUEL CELL STACK

Examiner: Adam Arciero	SN: 16/095,565	Art Unit: 1727	June 16, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.  Claims 1-6, 8-10 and 12-17 have been previously allowed.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2021 was filed after the mailing date of the Notice of Allowance on February 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The IDS filed on May 24, 2021 has been considered and does not change the reasons for Allowance set forth in the Notice of Allowance mailed on February 26, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM A ARCIERO/Examiner, Art Unit 1727